                                   Case 2:16-cv-08559-DOC-DFM Document 169 Filed 10/30/18 Page 1 of 2 Page ID #:6901



                                                             1    Stacey H. Wang (SBN 245195)
                                                                  stacey.wang@hklaw.com
                                                             2    HOLLAND & KNIGHT LLP
                                                             3    400 South Hope Street, 8th Floor
                                                                  Los Angeles, CA 90071
                                                             4    Tel.: 213-896-2400
                                                             5    Facsimile: 213-896-2450

                                                             6    Michael B. Eisenberg (pro hac vice)
                                                             7    michael.eisenberg@hklaw.com
                                                                  HOLLAND & KNIGHT LLP
                                                             8    31 West 52nd Street
                                                             9    New York, NY 10019
                                                                  Tel.: 212-513-3200
                                                             10   Facsimile: 212-385-9010
                                                             11
                                                                  Attorneys for Defendant
                       Tel: 213.896.2400 Fax: 213.896.2450




                                                             12
                          400 South Hope Street, 8th Floor




                                                                  VRS Design, Inc. and iSpeaker Co., Ltd.
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                             13
                                                                                    UNITED STATES DISTRICT COURT
                                                             14                    CENTRAL DISTRICT OF CALIFORNIA
                                                             15   SPIGEN KOREA CO., LTD, a Republic         Case No.: 2:16-cv-08559-DOC-DFM
                                                             16   of Korea corporation                      Assigned to Hon. David O. Carter

                                                             17                 Plaintiff,                  NOTICE OF LODGING OF
                                                             18                                             PROPOSED JUDGMENT
                                                                       vs.
                                                             19
                                                             20   ISPEAKER CO., LTD., a Republic of
                                                                  Korea corporation; VRS DESIGN, INC.,
                                                             21
                                                                  a California corporation; DOES 1
                                                             22   through 10, inclusive
                                                             23
                                                                                Defendants.
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28

                                                                                NOTICE OF LODGING OF PROPOSED JUDGMENT
                                   Case 2:16-cv-08559-DOC-DFM Document 169 Filed 10/30/18 Page 2 of 2 Page ID #:6902



                                                             1    TO THE COURT, THE CLERK AND ALL COUNSEL OF RECORD:
                                                             2           PLEASE TAKE NOTICE that the attached document entitled Proposed
                                                             3    Judgment has been lodged with the Court, in accordance with the Local Rule 5-
                                                             4    4.4.
                                                             5
                                                             6    Dated: October 30, 2018             Respectfully submitted,
                                                                                                      HOLLAND & KNIGHT LLP
                                                             7
                                                             8
                                                             9                                        By:   /s/ Michael Eisenberg
                                                                                                            Michael B. Eisenberg (pro hac vice)
                                                             10                                             Stacey H. Wang
                                                                                                            Vito Costanzo
                                                             11
                       Tel: 213.896.2400 Fax: 213.896.2450




                                                             12                                             Attorneys for Defendants
                          400 South Hope Street, 8th Floor
Holland & Knight LLP




                                                                                                            VRS Design, Inc. and
                              Los Angeles, CA 90071




                                                             13                                             iSpeaker Co., Ltd.
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                    1
                                                                                 NOTICE OF LODGING OF PROPOSED JUDGMENT
